DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received May 17, 2021 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues amended claim 1 recites "wherein the ion-conductive polymer is at least one selected from the group consisting of polyethylene oxide (PEO), polymethyl methacrylate (PMMA), and thermoplastic polyurethane (TPU)." Maruyama does not appear to provide, among other things, the above recited list of ion-conductive polymer. Remarks 7-8. Examiner notes, as also noted by the Applicant, claim 1 has been amended and thus the rejection has been updated with a new ground of rejection to address this amendment and is rejected below accordingly. 
Next Applicant argues, the amount of the inorganic particles with respect to the ion conductive polymer is not taught by Maruyama. Remarks 8-9. It is noted, based on the amendment to claim 1, the rejection has been updated to address this limitation and is noted below.
Lastly, Applicant argues that neither Maryyama nor Kato provides any teaching or even suggestion for an electrolyte that includes the presently recited specific combination of the size of the first inorganic particles, the size of the second inorganic particles, the ratio of the average In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003077538A (MARUYAMA) further in view of JP2008117542A (KATO) and US 6337155 (Takei).

Regarding claim 1, MARUYAMA teaches a solid secondary battery [abs]. MARUYAMA teaches the electrolyte comprising:
first inorganic particles [0013, 0027];
an ion-conductive polymer [0028]; and a lithium salt [0025],

KATO teaches a lithium secondary battery [abs], similar to the battery of MARUYAMA, in particular, both teach the use of inorganic particles to form an electrolyte. KATO teaches the upper limit of the average particle diameter of the lithium ion conductive inorganic solid electrolyte powder is preferably 20 μm [20000 nm] or less or more preferable 5 μm [5000nm] or less. The lower limit of the average particle size of the lithium ion conductive inorganic solid electrolyte powder is preferably 50 nm or more, more preferably 100 nm or more, and more preferably 140 nm or more [0030]. Therefore, given the particle sizes taught by KATO, it is understood, that the range of the particle size can be from more than 50nm (lower limit) to 20000nm (upper limit). The instant claim requires the first inorganic particles having an average size about 10 nm to about 100 nm; second inorganic particles having an average size larger than the average size of the first inorganic particles; wherein the average size of the second inorganic particles is about 300 nm to about 2000 nm ;
and wherein a ratio of the average size of about 10 nm to about 100 nm of the first inorganic particles to the average size of the second inorganic particles is about 1:9 to about 1:20. To illustrate the claimed ranges are met, please refer to the calculation below:
The ratio of 1:9 to about 1:20 –calculates the lower part of the ratio to be 10nm x 9=90nm (1:9), and the upper part of the ratio is 20nmx100nm=2000nm (1:20), thus these 
MARUYAMA is silent with respect to wherein the ion-conductive polymer is at least one selected from the group consisting of polyethylene oxide (PEO), polymethylene methacrylate (PMMA), and thermoplastic polyurethane (TPU) and wherein a total amount of the first inorganic particles and the second inorganic particles is about 1 part to about 40 parts by weight with respect to 100 parts by weight of the ion-conductive polymer.
KATO teaches less than 5% by weight of the lithium ion conductive inorganic solid electrolyte powder (i.e the first and second inorganic particles) is used, which falls within the claimed range [0007-0008]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARUYAMA to incorporate the weight% of the inorganic particles as taught by KATO as doing so would the chemical reaction between the non-aqueous electrolyte and the electrode active material in a high temperature environment is suppressed. In this case, a lithium secondary battery with high reliability and improved charge / discharge characteristics can be obtained. In addition, the inorganic solid electrolyte powder reduces the reaction area between the active material and the non-aqueous electrolyte and suppresses the chemical reaction between the non-aqueous electrolyte and the electrode active material[ 0007-0008]. 
Further, by adding a specific amount of lithium ion conductive inorganic solid electrolyte powder into the electrode, the inorganic solid electrolyte powder in the electrode plays a part in the 
Takei teaches a secondary battery and a solid electrolyte [abs]. Takei teaches the use of polyethylene oxide (PEO) as  a ion conductive polymer [col. 2 line 4-5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MARUYAMA to incorporate PEO taught by Takei, as doing so would provide a thin sheet like and flexible battery [col. 2 lines 6-7]. Further, using such an electrolyte would enable improved discharging rate and stability to the battery [col. 1 lines 5-10].






Regarding claim 3, MARUYAMA teaches wherein the first and second inorganic particles comprise at least one selected from AI2O3 and SiO2 [0027].

Regarding claim 6, MARUYAMA teaches wherein the lithium salt is LiPF6 [0025].

Regarding claim 7, MARUYAMA teaches wherein the electrolyte further comprises at least one selected from an organic solvent, an ionic liquid, and a polymeric ionic liquid. [0006; organic solvent].

Regarding claim 8, MARUYAMA teaches wherein the electrolyte has a thickness of about 1 µm to about 20 µm. [0029; i.e. 15-30 µm]

Regarding claim 9, as noted above in claim 1, modified MARUYAMA teaches wherein the average size of the first inorganic particles is about 20 nm, and the average size of the second inorganic particles is about 0.4 µm to 0.5 µm [KATO 0030].

Regarding claim 10, MARUYAMA teaches a lithium metal battery comprising:
a positive electrode [0032];
a lithium metal negative electrode [0032];
and modified MARUYAMA teaches the electrolyte according to claim 1. MARUYAMA teaches the electrolyte to be between the positive electrode and the lithium metal negative electrode [0030] 

Regarding claim 11, modified MARUYAMA teaches the lithium metal battery and the electrolyte composition as recited in claim 1. With regard to the claimed “wherein a deposition density of lithium on a surface of the lithium metal negative electrode is about 0.2 g/cc to about 0.3 g/cc,” such limitation is a functional limitation in an apparatus claim and is therefore not given patentable weight and since the apparatus of modified MARUYAMA is similar to the claimed apparatus, it is capable of having the claimed deposition density, see MPEP §2114.  It is further noted, the instant specification [0130], states that the deposition density has a functional characteristic, thus as long as the recited structure is present, the functional characteristic is an inherent property.

Regarding claim 12, MARUYAMA teaches wherein the first and second inorganic particles are uniformly distributed in the ion-conductive polymer [0028].

Regarding claim 13,  MARUYAMA teaches wherein the electrolyte is in a lithium metal
battery [0032].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/S.G./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729